COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:     In re Dolores Cruz and Rachel Melo

Appellate case number:   01-21-00009-CV

Trial court case number: 2020-08985

Trial court:             333rd District Court of Harris County

        Relators, Dolores Cruz and Rachel Melo, filed a Petition for Writ of Mandamus and a
Motion to Stay seeking to stay depositions ordered to take place in person, pending adjudication
of the Petition for Writ of Mandamus.
       Relators’ motion for stay is granted.
       It is so ORDERED.

Judge’s signature: ___________Veronica Rivas-Molloy____________
                               Acting individually


Date: January 6, 2021